Title: From John Adams to Boston Patriot, 16 December 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, December 16, 1811
				
				The Journal proceeds—1783, May 22, Thursday. This morning I drew the following letters too be laid before the ministers this evening.Paris, May 22, 1783.Sir—We have received the letter you did us the honor to write us on the  day of this month, containing a brief state of the  of the United States in your hands.

We see the difficulties you are in, and are sorry to say that it is not in our power to afford you any relief.

Mr. Grand, we have &c.Gentlemen—Mr. Grand has laid before us, a state of the affairs of the United States under his care; and the demands upon him for money, to discharge the bills drawn upon him, are such as to require some assistance from you; if the demands upon you will admit of it. If therefore, the state of the cash in your hands, compared with the draughts made upon you, will allow of it, we advise you to remit to Mr. Grand, on account of the U States, the amount of five Millions of Livres Tournois; and we doubt not, that congress and their minister of finances will approve of it, although we have not, in strictness, authority to give orders for it.

We have &c.Mess. Wilham and Jan Willink.Nicholas and Jacob Vanstaphorst, and De La Lande and Fynge, Bankers of the United States at Amsterdam.This morning I also drew the following, to be paid before the gentleman this evening.ArticlesAgreed upon by and between David Hartley Esq. minister Plenipotentiary of his Britannic Majesty for  in behalf of his said Majesty, on the

one part; and J.A. B.F. J.J. and H.L. ministers Plenipotentiary of the United States of America, for treating of peace, with the minister Plenipotentiary of his said Majesty on their behalf on the other part; 

in addition

to those agreed upon on the 30th day of November, 1782, by and between Richard Oswald Esq. the commissioner of his Britannic Majesty for treating of Peace with the commissioners of the United States of America, in behalf of his said Majesty, on the one part; and the said J.A. B.F. J.J. and H.L. commissioners of the said States for treating of peace with the commissioner of his said Majesty, on their behalf, on the other part.Whereas, it is expedient that an intercourse and commerce should be opened between the people and territories subject to the Crown of G. Britain, and those of the United States of America; and that this intercourse and commerce should be established on the most enlarged principles of reciprocal benefit to both countries.1. It is agreed that ministers shall be forthwith nominated, and vested with full powers to treat, agree, and conclude upon a permanent treaty of commerce, between the two powers and their respective citizens, subjects and countries.—2. For the purpose of a temporary regulation of such intercourse and commerce, it is agreed, that the citizens of the United States shall import into and export from any part of the dominions subject to the crown of G. Britain, in American ships, any goods, wares and merchandizes, which have been so imported or exported, by the inhabitants of the British American colonies, before the commencement of the late war; paying only the same duties and charges, as the like sort of goods or merchandizes are now, or may be subject to, if imported by British subjects in British ships, from any British islands or Plantations in America; and that the subjects of his Britannic Majesty shall import to and export from any part of the territories of the U States of America, in British ships, any goods, wares and merchandises, which might have been so imported or exported by the subjects of his Britannic Majesty, before the commencement of the late war, paying the same duties and charges as the like sort of goods, wares and merchandizes, are now or may be subject to, if imported in American ships, by any of the citizens of the said U. States.This agreement to continue in force, for all vessels which shall sail from any port of either party, on or before the  day of  and no longer .

Provided always, that nothing in this agreement shall at any time hereafter be argued on either side in support of any proposition which may bo made in the future negotiation of a permanent treaty of commerce.It was observed last evening, that all the laws of G. Britain for the regulation of the plantation trade, were contrived solely for the benefit of G. Britain.

These laws therefore ought not now to be the regulation, which ought now to be for the reciprocal benefit of both. The new system of commerce, the permanent treaty ought to be framed for the benefit of the U. States, as much as for that of G. Britain. Will not this temporary revival of the old partial system, encourage British merchants and statesmen to aim at the perpetuation of it in the treaty? Perhaps to be indifferent about ever signing a definitive treaty.By this project of Mr. Hartleys, American manufactures are excluded from the British dominions; but British Manufactures are not excluded from the United States, Americans are excluded from carrying the productions of other countries to the British dominions; but Britons are not excluded from carrying the productions of other countries to America; two instances of partiality and inequality which may be seeds of discord. Men’s minds cannot be contented under partiality among equals. They think it, as it is, injustice. It is humiliating. It is thought disgraceful.

The Dutch will allow Americans to bring their manufactures, and those of other countries to Amsterdam; and this attraction will draw our ships to that market. We may carry hats, Spermaceti candles &c. from America; wines from Portugal, Spain or France to Holland, Sugars &c. from the West India Islands to Holland &c.

If other nations allow Americans to carry any thing to them which Britain forbids, this will allure them to foreign parts, and drive them from those of Britain.At ten this morning, Mr. Hartley called upon me; said he had received our note of last night, and had reflected upon our question, reviewed his instructions, and called upon the Duke of Manchester, to consult with him; and upon the whole he thought he must wait the return of a Courier, which he should send off to-morrow.I told him, that his court must be sensible, if the trade was renewed upon the old system, it must be upon that system entire, and even then it would be a reciprocity all on one side, all in favor of Great Britain. That if they thought of excluding us from the West-India trade, they must think it would obstruct our agreement; and I was afraid if he mentioned it, and thus put it into the heads of the council, they would embarrass him with wrong orders about it. He said he should support what was right, as we wished it, in his despatches, and
so would the Duke of Manchester; but they thought it most prudent to send to London for orders.He then said he had heard a story, in which the Marquis de la Fayette was named, that the French court had applied to the American Ministers to know if they would come into the definitive treaty, under the mediation of the two imperial courts. That we answered that such a thing might be very well, but we could not help observing that those courts had not acknowledged our Independence as yet. The reply was, that accepting the mediation would be acknowledging our independence.Whence came this story?—Secrets will always be thus kept, while negotiations are carried on by such circuitous messages.At eleven, returned visits to Mr. Fitch and Mr. Boylston, and then to the Baron de Waltersdorf, Chamberlain of the king of Denmark, who remarked to me that he was surprised that his court had never been informed that Mr. Dana had full powers to treat with Denmark. I told him that Mr. Dana had been advised against communicating it. But that his court might send a full power to their minister at Petersburg, to treat and conclude with any minister of the United States vested with equal powers, and the conferences might begin as soon as they please.He said he hoped the Dutch would not regain all their trade, but that the northern nations would retain some of it. That he thought Eustatia would be of no value in future, as the king had made St. Thomas’s a free port. That vessels might lie in safety at St Thomas’s in the hurricane months, but not at St. Eustatia. He said that some Danish vessels had gone to America loaded with linnens, duck, sail cloth, &c.The following is a copy of the Order in Council, of 14th May, 1783, delivered to us last night by Mr. Hartley.At the Court of St James’, 14th May, 1783.Present the king’s most excellent majesty in council.Whereas by an act of parliament passed this session, intitled, an act for preventing certain instruments from being required from ships belonging to the United States of America and to give to his Majesty for a limited time certain powers for the better carrying on trade and commerce between the subjects of his majesty’s dominions and the inhabitants of the said states, it is among other things enacted, that during the continuance of the said act it shall and may be lawful for his Majesty in council, by order or orders, to be issued and published from time to time, to give such directions, and to make such regulations with respect to duties, drawbacks or otherwise, for carrying on the trade and commerce between the people and territories belonging to the crown of Great Britain, and the people and territories of the said United States, as to his majesty in council shall appear most expedient and salutary; any law, custom or usage, to the contrary notwithstanding.His Majesty doth therefore, by and with the advice of his privy council, hereby order and direct that any oil or any unmanufactured goods or merchandizes being the growth or production of any of the territories of the said United States of America, may, until further order, be imported directly from thence into any of the ports of this kingdom, either in British or American ships, by British subjects, or by any of the people inhabiting in and belonging to the said United States, or any of them, and such goods or merchandizes shall and may be entered and landed in any port in this kingdom upon payment of the same duties as the like sort of goods are or may be subject and liable to, if imported by British subjects, in British ships, from any British island or plantation in America, and no other, notwithstanding such goods or merchandizes, or the ships in which the same may be brought, may not be accompanied with the certificates or documents heretofore required by law. And it is further ordered and directed that there shall be the same drawbacks, exemptions and bounties on merchandizes and goods exported from Great Britain into the territories of the said United States of America, or any of them, as are allowed upon the exportation of the like goods or merchandizes, to any of the islands, plantations or colonies, belonging to the crown of Great Britain in America; and it is hereby further ordered and directed, that all American ships and vessels, which shall have voluntarily come

into any port of Great Britain since the twentieth of January, 1783, shall be admitted to an entry, and after such entry made shall be entitled, together with the goods and merchandizes on board the same ships and vessels, to the full benefit of this order. And the right honourable the lords commissioners of his majesty’s treasury and the lords commissioners of the admiralty, are to give the necessary directions herein, as to them may respectively appertain.Signed, William Fawkener.Note.Quincy, Dec. 15, 1811.—This Order in Council is the first link in that great chain of Orders in Council, which has been since stretched and extended, till it has shackled the commerce of the whole globe; that of Great Britain herself, as much as any other. Poor unfortunate commerce! Universal commerce! The commerce of the world! Thou art become, like the author of all our calamities, an object of commisseration to every humane and feeling mind! Bound with strong cords and bandages, by the head and shoulders, arms and hands, thighs, legs and feet, like the unhappy patient in Dr. Rush’s tranquilizing chair.I have before observed that this moment in English and American history, appeared to me of great importance. That coalition administration, which afterwards subverted the British constitution by the India bill, in one point now subverted it in another by making the thing absolute in all commercial matters. The law of nature and nations was a part, of the common law of England, and a part an essential part of the constitutional law of the British empire. The maratime and naval law of nations was also a part of the constitutional law of England. Parliament itself had no more authority over it than the king, and the king no more than Zingis Can, or the king of Otaheite. Yet this combination of nobles of all parties undertook by an act of Parliament, to divest themselves and the nation of all authority in matters of commerce and navigation, and to make the thing absolute over commerce and the seas, that he might have the power to deprive America of the rights he had so recently acknowledged by the preliminary and provisional treaty. I mean the rights of an independent maratime power.As the foregoing Proclamation of the 14th of May 1783, or rather the act of Parliament on which it was founded in the box of Pandora from which have issued all the plagues which have since distressed and still torment the commerce of the world; I will next insert Mr. Hartley’s apology for it, though in his heart, to do him justice, he detested and despised it.I shall afterwards send you some copies of bills brought into Parliament before the fatal one was passed, to shew the struggle there was between equity and monopoly; between iniquity and reciprocity; between justice and selfishness; between honesty and exclusion.These must be the subjects of future letters. I shall conclude this by an act of justice to Mr. Hartley. From the first he lamented the coalition; but while a minister abroad under it, he was somewhat cautious and reserved, but afterwards in England, he was open and explicit in all companies in condemning the coalition as the most fatal error, the most destructive measure that ever had been adopted. I dined with him at his brother’s in London, with a very large company, in which he engrossed almost the whole conversation at table, in a long dissertation on that coalition and its fatal measures. He inveighed against it as the cause of all the then difficulties of the nation and of all her prospects of future calamities. This to be sure, was seasoning more like a politician, than like a philosopher, because the future is hidden from us: But Sir John Temple, who was present, agreed with him and applauded him in every thing he had said.From all this I inferred in my own mind that the old whigs, the Cavendishes, the Bentinks, the Wentworths, had become heart sick of their new tory associates in the coalition. They had reason, for they were soon both discomfited and discomforted; and Mr. Pitt, a youth, a boy, became the ruler for more than twenty years. A very able and noble youth however, whether wise or erroneous in his whole system.But the disposition of the king in council, has been obstinately preserved over commerce, navigation, and naval power to this day.[I am very apprehensive, Messrs Printers, that I shall exhaust your patience and that of your readers. If I should, upon the slightest intimation of it, I will desist. I wish you to understand that it is my desire, that you will omit no communications which may be more immediately necessary for the public to know, for the sake of inserting any of my papers.]
				
					John Adams.
				
				
			